DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Appeal Brief filed 9/23/2020.
Claims 1-10, 15, 20, 21, and 27 were amended 10/18/2019.
Claims 1-31 have been examined and are pending.

Reopening of Prosecution 
In view of the appeal brief filed on 9/23/2020 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        

 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-31 are rejected under 35 U.S.C. 103 as obvious over Falconer et al. (U.S. 2015/0279321 A1; hereinafter, "Falconer") in view of Huang (U.S. 2008/0004950 A1; hereinafter, "Huang").

Claim 1: 
Regarding the below limitations, Falconer teaches the following:
A method of operating a plurality of multi-view (MV) displays, wherein each MV display is associated with a corresponding viewing area and is configured to display differentiated visual content to a plurality of viewing zones in the corresponding viewing area (Falconer, see at least Figs. 1-5, and at least [0020]-[0022] e.g. “viewing locations” ‘A’ and ‘B’ [plurality of 

    PNG
    media_image1.png
    544
    617
    media_image1.png
    Greyscale

), the method comprising: 
identifying a first target in a first viewing area associated with a first MV display of the plurality of MV displays (Falconer, see at least Figs. 3A-3E, and [0020]-[0022], e.g.: “…a specific viewer can be identified…”; and per [0032], and [0041]-[0043] teaching: A viewer, e.g. “viewer A”, is identified, e.g. via “facial recognition”, and viewer is “tracked” within a “viewing area” of a “direct view display system”; per [0022] “a viewing area generally refers to an area that receives one or more image sets, and may include multiple known discrete viewing locations…”); 
determining a first state associated with the first target (Falconer, see at least Figs. 3A-3E, and [0020]-[0022], e.g.: “…a specific viewer can be identified (e.g., facial recognition) and tracked (e.g., eye tracking) such that the image content is only projected to the target viewer's eyes and no one else's….”; and per at least [0096] teaching e.g.: “…tracking at least one eye of a viewer in the viewing area to the second viewing location…”; location [state] of user, and/or eyes and/or pupils, is tracked [determined]; see also at least [0032], and [0041]-[0043] regarding tracking location); 
assigning a first visual content for display based on the determined first state associated with the first target (Falconer, see at least Figs. 1-5, and [0020]-[0022], e.g. “…only the viewer at a specific given location can see the image content projected to that location while others at different locations see nothing or an alternative image. …a specific viewer can be identified (e.g., 

    PNG
    media_image2.png
    613
    765
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    800
    media_image3.png
    Greyscale
);
displaying, by the first MV display, the first visual content to a first viewing zone associated with the first target (Falconer, see at least Figs. 3A-3E, as shown above, and see also at least [0020]-[0022], e.g. different content is presented in location A [first viewing zone] vs location B; see also at least [0032], and [0041]-[0043]; e.g. at [0043]: “…the display system 100' can be configured to first identify the viewer present using the facial recognition routine… Targeted advertising can also be used, where a potential customer that is recognized as having certain interests is provided an inviting display and may be notified of a sale on items that might be of interest to that particular viewer/customer...”); 
Although Falconer teaches the above limitations, and Falconer teaches determining the first target's presence in a second viewing area, albeit the second viewing area is associate with the same display (e.g. Falconer, see at least [0096] teaching: “…tracking at least one eye of a viewer in the viewing area to the second viewing location” and per at least [0020], [0041]-[0043] and [0059]-[0060] the process of identifying an individual (e.g. via facial recognition) and tracking the individual’s movement is repeated for all viewing areas and locations), and Examiner notes that presence within a viewing zone may be state information regarding the user, and Falconer teaches e.g. per [0096]: “…tracking at least one eye of a viewer in the viewing area to the second viewing location” [determining a transition to a second state associated with the first target], Falconer may not explicitly teach that this second viewing area is associated with a second display nor the other nuances as recited below. However, regarding these 
determining the first target's presence in a second viewing area associated with a second MV display of the plurality of MV displays (Huang, see at least [0011], [0041] and [0094]-[0097] the system tracks individuals from one MM System to then next, e.g. from MM System1 to MM System2);
determining a transition to a second state associated with the first target (Huang, see at least [0077]: "...changes [transition] in the customer face are monitored and recognized... if expression [a type of state] indicates negative reaction, pricing can be reduced dynamically..."; Also as noted per [0054] Huang teaches “velocity sensing” - i.e. velocity = change [transition] in location per change [transition] in time; Applicant’s “state” also reads at least on location and/or presence at some given time. Huang’s sensing of velocity requires determination of change [transition] in location [a type of state] per time. Furthermore, Huang also teaches other types of states and transitions; e.g. per [0054]: “…if it is determined that the customer is moving quickly toward the presentation system, it can be inferred that the customer is in a hurry, ... Accordingly, a very short ad can be retrieved and presented that can be perceived (e.g., viewed or heard) in passing..."; and per [0087]: “As used herein, terms "to infer'' and "inference" refer generally to the process of reasoning about or inferring states of the …user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events…”; inference about a user’s characteristics or interests is a type of state transition, per applicant’s own spec paragraph 00136; see also at least Huang [0032]: inferring the state of the user is interested in sports products based on the basketball [object] the user is carrying; see also at least [0011]-[0012], [0041]-[0044], and [0096]-[0099]. Note that applicant’s Specification1 regarding “state” reads on the aforementioned teachings); 
assigning a second visual content for display based on the determined transition to the second state associated with the first target (Huang, see at least [0054]-[0055] ad content is selected [assigned] based on the sensed customer’s [first target’s] velocity, i.e. based on sensed change [transition] in location [a state] per time; see also [0032], [0041]-[0044], [0087], and [0096]-[0099] as noted supra); and 
displaying, by the second MV display, the second visual content to a second viewing zone associated with the first target (Huang, see at least [0054]-[0055] the selected ad content is displayed [a second viewing zone] on the display [second MV display] being approached by the identified customer). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang (directed towards tracking the presence of an identified customer from display to display, as well as velocity of customer, to infer customer interests and presenting targeted ads within each display based on a dynamically determined changing state of the tracked customer, such as velocity, inferred interests, etc.. as well as based on information associated with each display) which are applicable to a known base device/method of Falconer (who is already directed towards identifying users, tracking the user movement and even user eye movement from location to location, and tailoring and/or presenting particular targeted content to the user within a particular viewing area of a particular display in which the presence of the user is identified – i.e. Falconer’s direct display system) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang to likewise track the presence of his identified user not only from a first viewing area to a second viewing area of his direct display system but also per the technique of Huang to track his identified user from display system to display system, sensing the customer’s velocity, etc… and present via each display system targeted content selected per Huang’s techniques as shown supra because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) 
Claim 2: 
Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following:
The method of claim 1, wherein the determining the transition to the second state associated with the first target comprises: identifying a plurality of locations at which the first target is detected (Falconer, see at least [0020]-[0021] “…a specific viewer and viewing location is identified…”);
Although Falconer teaches the above limitations, Falconer may not explicitly teach the nuance of the below limitation. However, regarding this feature, Falconer in view of Huang teaches the following:
 and determining the transition to the second state associated with the first target based at least in part on the plurality of locations (Huang, see at least [0054]-[0055] the state of the user is based on the user’s identified location – e.g. the aisle of the user’s shopping is identified and the user’s velocity and an inference is made, such as: “…it can be inferred that since the customer is moving quickly this time, and that in the past when the customer was moving quickly up this aisle, they selected and purchased a certain product, it can be inferred that they will again purchase the same product. Accordingly, a brief greeting and departing announcement can be made…”). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang to likewise infer such state information based on identified user location to better target his own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and 

Claim 3: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer, see at least [0041], teaches camera captures scene information including location of viewer and countenance of viewers in the viewing area. However, Falconer may not explicitly teach his identified scene information and location is a commercial establishment nor may he explicitly teach other nuances as recited below. However, Falconer in view of Huang teaches the following:
The method of claim 2, wherein: the identifying the plurality of locations at which the first target is detected comprises identifying a first commercial establishment in which the first target is detected (Huang, see at least Fig. 14, [0031]-[0032], [0038], [0060], and [0095]-[0096]: FIG. 14 illustrates a brick-and-mortar store 1400; the sensor system facilities sensing location of customers within the store. The store 1400 can also include multiple multimedia presentation systems 1402 (denoted MM SYSTEM1 1406 and MM SYSTEM2 1410), associated with corresponding products and/or services (denoted PRODUCTS AND SERVICES1 1408 [first commercial establishment] and PRODUCTS AND SERVICES2 1412 [second commercial establishment]. Etc…; Applicant’s “commercial establishment”2 reads on each of Huang’s various Products and Services areas, which are each used for commercial purposes, and which are within his brick and mortar store); 
the transition to the second state associated with the first target comprises a potential interest in the first commercial establishment (Huang, see at least Fig. 14 e.g. per [0031]-[0032] teaching: sensor system captures information related to products the customer is carrying ; and 
the displaying, by the second MV display, the second visual content to the second viewing zone associated with the first target comprises displaying information regarding a second commercial establishment associated with the first commercial establishment (Huang, see at least Fig. 14, [0031]-[0032], [0060], and [0095]-[0096], as user transitions from MM SYSTEM1 1406 at PRODUCTS AND SERVICES1 1408 [first commercial establishment] to MM SYSTEM2 1410 associated with corresponding products and/or services PRODUCTS AND SERVICES2 1412 [second commercial establishment], the user is shown second visual content associated with 1412; 1408 and 1412 are associated at least by virtue of being within the same brick and mortar store 1400). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 4: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 2, wherein: each location of the plurality of locations is associated with a corresponding type of product or service (Huang, see at least [0096]-[0099] teaching: “MM System1” and “MM System2”, at different locations, are each associated with “Products and Services1” and “Products and services2” respectively. See also at least [0011]-[0012], [0041]-[0044], [0054]-[0055], [0077]); 
the transition to the second state associated with the first target comprises a potential interest in at least one of the corresponding types of products or services (Huang, see at least [0041]-[0042] and [0054]-[0055] inference is made that the user is interested in a particular product associated with identified location [e.g. identified shopping aisle or department – cameras vs. female clothing] based on user profile history, and/or appearance such as height and weight, and/or identified characteristics such as velocity of the user; and see at least [0096]-[0099] teaching: “MM System1” and “MM System2”, at different locations, are each associated with “Products and Services1” and “Products and services2”.); and 
the displaying, by the second MV display, the second visual content to the second viewing zone associated with the first target comprises displaying one or more of: information regarding at least one of the corresponding types of products or services, information regarding a commercial establishment that sells the at least one of the corresponding types of products or services, or directions to the commercial establishment that sells the corresponding types of products or services (Huang, see at least [0041]-[0042] and [0054]-[0055] information regarding products and services corresponding to location are selectively displayed to the user). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known 
Claim 5: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 1, wherein the determining the transition to the second state associated with the first target comprises: identifying a path of travel followed by the first target (Huang, see at least [0041] teaching velocity sensing, direction sensing, proximity sensing, etc…); and determining the transition to the second state associated with the first target and the path of travel (Huang, see at least [0041]-[0046] user approaches a display [path of travel is towards display] associated with cameras, and advertisement is displayed to user regarding cameras).
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 Claim 6: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 1, wherein the determining the transition to the second state associated with the first target comprises: identifying an object moving with the first target (Huang, see at least [0032] teaching: For example, if the sensor system captures information related to the customer's clothing (e.g., sports shirt with team emblem) or what products [objects] the customer is carrying to be purchased (e.g., basketball), the system can analyze captured images, determine that the customer is interested in sports products, retrieve advertisements related to sports events or sales on sports equipment, and present these advertisements as the customer approaches a display positioned in the store, thereby ); and 
determining the transition to the second state based on the identified object (Huang, see at least [0032]: inferring the state of the user is interested in sports products based on the basketball [object] the user is carrying). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 6, wherein: the identifying the object moving with the first target comprises identifying a second target moving with the first target(Huang, see at least [0060] teaching: identifying “Tom Martin” [Second target] who is with “Gerry Stuart” [first target]); and the determining the transition to the second state based on the identified object comprises determining the transition to the second state based on the identification of the second target (Huang, see at least [0060] inference may be made that Gerry Stuart is interested in sporting goods because he is with Tom Martin who is known to be interested in sporting goods). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 8: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 1, wherein the determining the transition to the second state associated with the first target comprises: determining a first estimated speed at which the first target travels past a first location (Huang, see at least [0041] and [0054]-[0055] teaching: velocity sensing); and determining the transition to the secon state based on the first estimated speed (Huang, see at least [0054]-[0055] teaching: it can be inferred that the customer is in a hurry, and that they are unlikely to pause to perceive an ad, or it can be inferred that since the customer is moving quickly this time, and that in the past when the customer was moving quickly up this aisle, they selected and purchased a certain product, it can be inferred that they will again purchase the same product. Accordingly, a brief greeting and departing announcement can be made, etc…)


Claim 9: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 8, wherein: the determining the first estimated speed at which the first target travels past the first location comprises determining the first estimated speed at which the first target travels past a commercial establishment associated with a first type of product or service (Huang, see at least [0041]-[0046] and [0054]-[0055] velocity of user is determined in relation to pre-established zones of commercial merchandise [commercial establishments] such as cameras and female clothing.); and 
the determining the transition to the second state based on the first estimated speed comprises determining a potential interest of the first target in the first type of product or service based on the first estimated speed at which the first target travels past the commercial establishment (Huang, see at least [0041]-[0046] and [0054]-[0055] velocity of user is determined in relation to pre-established zones of commercial merchandise [commercial establishments] such as cameras and female clothing and velocity is used to determine user is in a hurry and will not stop [potential interest] – i.e. user is not interested and accordingly, “a very short ad can be retrieved and presented that can be perceived (e.g. viewed or heard) in passing” . 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 10: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 8, wherein: the determining the first estimated speed at which the first target travels past the first location comprises determining the first estimated speed at which the first target travels past an advertisement for (i) a first product or service or (ii) a first venue(Huang, see at least [0054]-[0055] inferred user is unlikely to pause for an advertisement); 
the determining the transition to the second state based on the first estimated speed comprises determining a potential interest of the first target in the (i) first product or service or (ii) first venue based on the first estimated speed at which the first target travels past the advertisement(Huang, see at least [0054]-[0055] velocity sensing is used to inferred the user is unlikely to perceive/be interested in advertised product/service and selects advertisement accordingly); and the assigning the second visual content for display based on the determined transition to the secon state associated with the first target comprises assigning the second visual content for display based on the determined interest of the first target in the (i) first product or service or (ii) first venue(Huang, see at least [0054]-[0055] teaching: “Accordingly, a very short ad can be retrieved and presented that can be perceived (e.g. viewed or heard) in passing)…”). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 11: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The method of claim 1, wherein identifying the first target in the first viewing area comprises: operating a sensing system to detect a first feature of the first target(Falconer, see at least Fig. 4b camera 411 and [0020] specific viewer can be identified (e.g., facial recognition) and tracked (e.g., eye tracking); see also at least [0041]). Claim 12: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The method of claim 11, wherein operating the sensing system to detect the first feature of the first target comprises: capturing an image of the first target with an image sensing component of the sensing system(Falconer, see at least [0020] and [0041]); and utilizing a computer vision system to identify from the image the first feature of the first target(Falconer, see at least [0020] facial recognition and [0041]). Claim 13: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The method of claim 12, wherein utilizing the computer vision system to identify from the image the first feature of the first target comprises one or more of the following: utilizing a facial recognition system to determine an identity of the first target; utilizing the computer vision system to determine characteristics of clothing worn by the first target or utilizing the computer vision system to identify an object carried by the first target(Falconer, see at least [0020] facial recognition and at least [0041]). Claim 14: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 11, wherein operating the sensing system to detect the first feature of the first target comprises: detecting with the sensing system a tracking device carried by the first target, wherein the tracking device provides identification information associated with the first target (Huang, see at least Fig. 14, [0044] teaching: “each person can carry a device [tracking device] most, if not all, of the time, that stores user profile information that is automatically accessible by the brick-and-mortar establishment…”; and [0056] and [0075] RFID device may be carried by user and used to identify products carried by user; see also at least [0099]: each user’s device uniquely identifies the person and stores profile information such as purchase history, preferences, etc…). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target 
Claim 15: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 14, wherein detecting the tracking device carried by the first target comprises one or more of the following: detecting with an RFID reader an RFID tag carried by the first target, wherein the RFID tag transmits identification information associated with the first target (Huang, see at least [0056] and [0075] RFID device carried by user transmits information associated with the user carrying the RFID device; information may be the product carried by the user); or capturing an image of the tracking device with an image sensing component of the sensing system, wherein the image includes an identifier graphic, and determining second identification information associated with the identifier graphic. 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 16: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The method of claim 1, wherein identifying the first target in the first viewing area comprises: receiving an input from the first target, the input comprising identity information for the first target (Falconer, see at least [0020]-[0022] and [0041]-[0043] face and eye scan used to detect face or pupil; input is biometrics which is identity information). 
Claim 17: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 16, wherein receiving the input from the first target comprises one or more of: receiving a communication from a mobile computing device, the communication including identity information for the first target; or receiving the input via a user interface of a computing device, wherein the user interface prompts the first target to enter identity information into the user interface (Huang, see at least Fig. 14, [0044] teaching: “each person can carry a device [tracking device] most, if not all, of the time, that stores user profile information that is automatically accessible by the brick-and-mortar establishment…”; see also at least [0099]: each user’s device uniquely identifies the person and stores profile information such as purchase history, preferences, etc…). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known 
Claim 18: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 1, further comprising: retrieving from a database one or more characteristics associated with the identified first target (Huang, see at least [0044], [0066] user profile is used to retrieve characteristics of the identified user – e.g. preferences, purchase history, etc…; see also at least [0099]).
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 Claim 19: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The method of claim 1, further comprising: receiving information relating to the first target based on usage by the first target of a credit card or loyalty membership (Huang, see at least [0044], [0066] and [0099], teaching: “… each person carries a personal ID device 1418 that not only uniquely identifies that person, but can also store user profile information associated with .
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 20: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following: 
The method of claim 1, further comprising: activating a visual prompt based on the determined transition to the second state associated with the first target, wherein the visual prompt comprises one or more of the following: a projector, a lighting system, a gobo lighting system, a special effects system, a prop, a decoration, or a furnishing (Huang, see at least [0031], [0041]-[0046], e.g.: Huang's "architecture for presenting (e.g., displaying via a monitor or display) advertisements to customers..." [lighting system] i.e. the ads are visually displayed and therefore require a "lighting system" to visually display the ads on a monitor as part of his MM System. Applicant's term: "lighting system" is only mentioned 1x in Spec at para [0162] and reads on the technology, which Huang uses to display ads via Huang's MM systems). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield 
Claim 21: (Currently Amended)
Regarding the below limitations, Falconer teaches the following:
A display system, comprising: a first multi-view (MV) display configured to simultaneously display a first visual content visible from a first viewing zone and a second visual content visible from a second viewing zone (Falconer, see at least Figs. 3a – 3e and [0020]-[0021] teaching a direct display system with multiple viewing areas), wherein the first visual content is not visible from the second viewing zone and the second visual content is not visible from the first viewing zone(Falconer, see at least [0018]-[0021] regarding privacy of displays where one viewer of the display sees his own personal content and a second viewer of the display see only his personal content and bother viewers are viewing the same display at the same time; and see also at least [0042]-[0045]); 
[…]
a sensing system configured to detect one or more features of a first target in the first viewing zone (Falconer, see at least [0020]-[0021] facial recognition and pupil tracking); 
and a system controller configured: (a) to maintain state information relating to the first target, (b) to assign first visual content for display to the first viewing zone of the first MV display based on the state information relating to the first target, and (c) to determine a transition to a second state associated with the first target (Falconer, see at least Figs. 3 – 4a and 4b and [0096] teaching: “…tracking at least one eye of a viewer in the viewing area to the .
Although Falconer teaches the above limitations, and teaches his Display is configured to simultaneously display visual content [third content] visible from viewing location ‘A’ [a third viewing zone] and a visual content [fourth content] visible from viewing location ‘B’ [a fourth viewing zone], wherein the third visual content is not visible from location ‘B’ [the fourth viewing zone] and the fourth visual content is not visible from location ‘A’ [the third viewing zone] (e.g. as already noted supra, Falconer, see at least Figs. 3a-3d and [0021]-[0022]) and Falconer teaches determining a user’s presence in a second viewing area of a first display, e.g. Falconer, see at least [0096] teaching: “…tracking at least one eye of a viewer in the viewing area to the second viewing location” and per at least [0020], [0041]-[0043] and [0059]-[0060] the process of identifying an individual (e.g. via facial recognition) and tracking the individual’s movement is repeated for all viewing areas and locations, Falconer may not explicitly teach a second display. However, regarding a second display Falconer in view of Huang and the knowledge of one of ordinary skill in the art teaches the following:
a second MV display (Huang, see at least [0011], [0041] and [0094]-[0097] the system tracks individuals from one MM System to then next, e.g. from MM System1 to MM System2) configured to simultaneously display a third visual content visible from a third viewing zone and a fourth visual content visible from a fourth viewing zone, wherein the third visual content is not visible from the fourth viewing zone and the fourth visual content is not visible from the third viewing zone (As already noted supra, Falconer, see at least Figs. 3a-3d and [0021]-[0022]); 
Additionally, the Examiner finds the level of one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that duplication of Falconer’s components would be obvious – e.g. a second multi-view display at least with motivation provided by Huang’s teachings of multiple displays. Therefore, the Examiner understands that the limitations in question are merely applying known targeted supra because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2144.04 (VI)(B) – Duplication is obvious and per MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products inthe same way (or which is ready for improvement) is obvious.

Claim 22: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends including user presence [state] moving from one viewing area to another [third viewing zone] (e.g. via pupil tracking, etc…). Furthermore, Falconer, see at least [0041], teaches camera captures scene information including location [also state info] of viewer and countenance [more state info] of viewer(s) in the viewing area. However, Falconer may not explicitly teach all the nuances as recited below. However, Falconer in view of Huang teaches the following:
The display system of claim 21, wherein: the system controller is configured to determine that the first target has moved to the third viewing zone and to assign third visual content for display to the first target on the second MV display based on the state information relating to the first target (Huang, see at least [0031]-[0032] objects for purchase carried by user are identified; objects carried by user are also state information; Also see at least Huang 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Huang with the device/method of Falconer in order to realize Falconer would benefit by applying the techniques of Huang for the reasons provided by Huang (e.g. per [0032] enticing the customer to make another purchase) and to better target Falconer’s own advertising and because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 Claim 23: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer in view of Huang teaches the following:
The display system of claim 21, wherein: the system controller is configured to determine a first change in the state information relating to the first target and to assign third visual content for display to the first target on the second MV display based on the first change in the state information relating to the first target (Huang, see at least [0044], [0066], [0077] change in facial features [change in state] and “For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically.”; see also [0099]). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang which are applicable to a known base device/method of Falconer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the 
Claim 24: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following:
The display system of claim 21, wherein the system controller comprises: a central system controller (Falconer, see at least Fig. 4b “”Image processor [controller]);
a first local MV display controller coupled to the first MV display(Falconer, see at least Fig. 1 “display controller”); 
Although Falconer teaches the above limitations, Falconer may not explicitly teach a second display and central controller for controlling multiple displays. However, regarding this feature, Falconer in view of Huang teaches the following
and a second local MV display controller coupled to the second MV display (Falconer, see at least Fig. 1 “display controller”; each display has its own local controller; Huang, see at least [0011], [0041] and [0094]-[0097] MM System1 and MM System2 are controlled together to detect user movement from one MM System and display to the next; see also [0109]-[0113] a processor is a controller). 
Therefore, the Examiner understands that the limitations in question are merely applying known targeted advertising techniques of Huang (directed towards tracking the presence of an identified user from display to display and presenting targeted ads within each display based on a dynamically determined changing state of the tracked user and information associated with each display) which are applicable to a known base device/method of Falconer (directed towards presenting particular targeted content, to an identified supra and further target the content within each display region as Falconer already teaches because Falconer and Huang are analogous art in the same field of endeavor (at least G06Q30/02) and because per MPEP 2144.04 (VI)(B) – Duplication is obvious (i.e. duplication of Falconer’s direct display system), and/or with motivation provided by Huang’s teachings of multiple displays, and because according to MPEP 2143(I) (C) and/or (D), the use of known technique (i.e. Huang’s controlling multiple display systems) to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 25: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The display system of claim 24, wherein: the central system controller is configured to maintain state information relating to the first target and to assign first visual content for display to the first viewing zone on the first MV display(Falconer, see at least Fig. 4b and [0041]-[0043]); and the first local MV display controller is configured to receive the first visual content from the central system controller, generate video signals representing the first visual content, and transmit the video signals representing the first visual content to the first MV display(Falconer, see at least [0020]-[0021], [0041]-[0043] and Fig. 1)

Claim 26: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The display system of claim 21, wherein the sensing system comprises: a first local sensing system coupled to the first MV display (Falconer, see at least [0020]-[0021], [0041]-[0043] and Figs. 1-4b). Although Falconer teaches the above limitations, he may not explicitly teach a second local sensing system coupled to the second MV display. However, the Examiner understands that this would simply be duplication of Falconer’s first direct display which has a coupled sensing system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated this portion of Falconer’s system because per MPEP 2144.04 (VI)(B) – Duplication is obvious.
Claim 27: 
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The display system of claim 26, wherein: the first local sensing system defines a first local coordinate system (Falconer, see at least Figs. 1-5; e.g. 

    PNG
    media_image2.png
    613
    765
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    800
    media_image3.png
    Greyscale


; the first MV display is calibrated to display the first visual content visible from the first viewing zone relative to the first local coordinate system, and to display the second visual content visible from the second viewing zone of the first MV display relative to the first local coordinate system(Falconer, see at least Figs. 1-4b; e.g.; 

    PNG
    media_image4.png
    545
    663
    media_image4.png
    Greyscale

Although Falconer teaches the above limitations, he may not explicitly teach a second local sensing system defines a second local coordinate system; a second MV display is calibrated to display the third visual content visible from the third viewing zone relative to the second local coordinate system, and to display the fourth visual content visible from the fourth viewing zone of the second MV display relative to the second local coordinate system. However, the Examiner understands that this would simply be duplication of Falconer’s first direct display system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated this portion of Falconer’s system because per MPEP 2144.04 (VI)(B) – Duplication is obvious.Claim 28: (Original)
The combination Falconer/Huang teach the limitations upon which this claim depends. Furthermore, Falconer teaches the following: The display system of claim 21, wherein: the sensing system defines a central coordinate system (Falconer, see at least Figs. 1-5; e.g. 

    PNG
    media_image2.png
    613
    765
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    800
    media_image3.png
    Greyscale

; the first MV display is calibrated to display the first visual content visible from the first viewing zone relative to the central coordinate system, and to display the second visual content visible from the second viewing zone of the first MV display relative to the central coordinate system (Falconer, see at least Figs. 1-4b; e.g.; 

    PNG
    media_image4.png
    545
    663
    media_image4.png
    Greyscale

; 
Although Falconer teaches the above limitations including e.g. per [0042] tracking user from location [viewing zone] to location [viewing zone] where display 100’ can “…project content securely to supra e.g. parent claim 21, Huang has been shown to teach a second MV display (Huang, see at least [0011], [0041] and [0094]-[0097] the system tracks individuals from one MM System to then next, e.g. from MM System1 to MM System2), Falconer may not explicitly teach the second MV display is calibrated to display the third visual content visible from the third viewing zone relative to the central coordinate system, and to display the fourth visual content visible from the fourth viewing zone of the first MV display relative to the central coordinate system. However, Falconer does not limit his locations [viewing zones] of his display to only two locations ‘A’ and ‘B’ but instead notes, e.g. per [0036], “every 6 centimeters receives a different image set, one example embodiment”; i.e. at least every 6 cm may form a new MV display location [viewing zone] and each has a shared coordinate system as discussed supra. Therefore, each viewing location [viewing zone] is akin to an ‘integrated’ second display with a shared coordinate system. Furthermore, the Examiner understands that motivation to add an additional display, i.e. a physical addition to Falconer’s display screen to extend size AND to retain central coordinate system, may be implicit or may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of a problem to be solved known before the effective filing date of the claimed invention (e.g. motivated by desire to provide a larger screen area, such as electronic billboards, which retain functional benefits of viewing displayed content on smaller conventional displays and solving the problem of assembly and disassembly – e.g. by making the display/screen system modular as is often done for electronic billboards where one image may extend across multiple monitors/displays). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have extended Falconer’s screen/display to a second screen/display, e.g. to extend the size and retain the coordinate system to maintain Falconer’s functionality for the reasons as noted supra, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. extend Falconer’s display and retain functionality of central coordinate by making modular – e.g. extending to second display) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Claim 29: (Original)
Although the combination Falconer/Huang teach the limitations upon which this claim depends, they may not explicitly teach The display system of claim 21,further comprising a third MV display and a fourth MV display, wherein the system controller comprises: a first group controller coupled to the first MV display and the second MV display; and a second group controller coupled to the third MV display and the fourth MV display. However, the Examiner understands that this would simply be duplication of Falconer/Huang’s system as taught supra with rearrangement such that there are a third and fourth system connected in either parallel or series with respective group controllers. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated portions of the Falconer/Huang system and rearranged control of these portions, e.g. to group control of associated displays, because per MPEP 2144.04 (VI)(B) – Duplication is obvious and per MPEP 2144.04 (VI)(C) – Rearrangement is obvious and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Claim 30: (Original)
Although the combination Falconer/Huang teach the limitations upon which this claim depends, they may not explicitly teach The display system of claim 29,wherein the system controller further comprises: a first central system controller coupled to the first group controller and the second group controller. However, the Examiner understands that this would simply be rearrangement of Falconer/Huang’s system as taught supra such that there is a single central controller over the first and second groups. One would have been motivated to provide this central controller to minimize the effort required to operate all displays. Therefore, it would have been obvious to a person of ordinary skill in the  Claim 31: (Original)
Although the combination Falconer/Huang teach the limitations upon which this claim depends, they may not explicitly teach The display system of claim 29, wherein the sensing system comprises: a first local sensing system coupled to the first group controller; and a second local sensing system coupled to the second group controller. However, the Examiner understands that this would simply be rearrangement of already known parts connected to the system as taught supra such that there is a single local sensing system but rearranged to be connected to each group instead of only to each display. One would have been motivated to provide a first local sensing system coupled to the first group controller and a second local sensing system coupled to the second group controller to minimize the sensing system components; such motivation is found in one of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have made such a rearrangement of the Falconer/Huang system to use a group controller because per MPEP 2144.04 (V)(D) – Making adjustable is obvious, and/or per MPEP 2144.04 (VI)(C) – Rearrangement is obvious and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. 

Response to Arguments
This action is in reply to the Appeal Brief filed 9/23/2020. Applicant's arguments (hereinafter “Remarks”) also filed 9/23/2020, have been fully considered but are respectfully not fully convincing as outlined below. Note updated rationale and grounds of rejection for dependent claim 28. This constitutes a new ground of rejection and therefore this action is being made Non-Final. Also note the following:

Regarding claim 1, applicant asserts (Remarks, pgs. 9-10) that Huang fails to teach the feature: “…determining a transition to a second state associated with the target…”. Applicant argues Huang only teaches determining a state of Huang’s customer; i.e. applicant argues: “determination of a single state in Huang does not teach or suggest determination of a transition to a second state” 
Respectfully, Applicant has mischaracterized the teachings of Huang. Huang does teach transition of user state and determining such transition. For example: Huang, see at least [0077]: "...changes [transition] in the customer face are monitored and recognized... if expression [a type of state] indicates negative reaction, pricing can be reduced dynamically..."; Also as noted per [0054] Huang teaches “velocity sensing” - i.e. velocity = change [transition] in location per change [transition] in time; Applicant’s “state” also reads at least on location and/or presence at some given time. Huang’s sensing of velocity requires determination of change [transition] in location [a type of state] per time. Furthermore, Huang also teaches other types of states and transitions; e.g. per [0054]: “…if it is determined that the customer is moving quickly toward the presentation system, it can be inferred that the customer is in a hurry, ... Accordingly, a very short ad can be retrieved and presented that can be perceived (e.g., viewed or heard) in passing..."; and per [0087]: “As used herein, terms "to infer'' and "inference" refer generally to the process of reasoning about or inferring states of the …user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events…”; inference about a user’s characteristics or interests is a type of state transition, per applicant’s own spec paragraph 001363; see also at least Huang [0032]: inferring the state of the user is interested in 
For at least these reasons the applicant’s arguments and assertions are not convincing and the rejections should be maintained.

Regarding claim 3, applicant asserts (Remarks, pgs. 11-12) that Huang fails to teach the feature: “…displaying information regarding a second commercial establishment…” Applicant argues that Huang’s Products and services areas 1 and 2 are not ‘commercial establishments’ because they are within the same brick and mortar store. 
Respectfully, the Examiner disagrees. The Applicant’s term ‘commercial establishment’ is not given, in his specification, a special definition nor is it used in a way which is contrary to the plain meaning of the term. Therefore, the Examiner must give the term its plain meaning under the broadest reasonable interpretation. The plain meaning for "commercial establishment" according to 17 USC § 119(d)(12): https://uscode.house.gov/ is: An “establishment” is a store, shop, or any similar place of business open to the general public for the primary purpose of selling goods or services in which the majority of the gross square feet of space that is nonresidential is used for that purpose, and in which nondramatic musical works are performed publicly. (12) The term “commercial establishment”— (A) means an "establishment" used for commercial purposes, such as ...any other establishment with a common business area; and (B) does not include a multi-unit permanent or temporary dwelling where private home viewing occurs, such as a hotel, dormitory, hospital, apartment, condominium, or prison.” In view of these findings, Applicant’s “commercial establishment”4 reads on each of Huang’s various Products and Services areas, which are 
For at least these reasons the applicant’s arguments and assertions are not convincing and the rejections should be maintained.

Regarding claim 10, applicant asserts (Remarks, pgs. 13-14) that Huang fails to teach or suggest: determining a transition to a second state based on the estimated speed past a first location and assigning second visual content for display on a second MV display based on that determination. 
Respectfully, the applicant is not actually arguing the recited claim language. The actual claim limitation is recited in the alternative – i.e.: “determining the transition to the second state based on the first estimated speed comprises determining a potential interest of the first target in the (i) first product or service or (ii) first venue based on the first estimated speed at which the first target travels past the advertisement.  For purpose of applying prior art, Examiner has shown how the prior art teaches determining the transition to the second state based on the first estimated speed comprises determining a potential interest of the first target in the (i) first product or service (e.g. Huang, see at least [0054]-[0055] velocity sensing is used to inferred the user is unlikely to perceive/be interested in advertised product/service and selects advertisement accordingly) and the examiner has interpreted part “(ii)” as not being required (therefore prior art rejection not required) because the feature is recited in the alternative. 
For at least these reasons the applicant’s arguments and assertions are not convincing and the rejections should be maintained.


Regarding claim 20, applicant asserts (Remarks, pg. 15) that Huang fails to teach or suggest a visual prompt comprising one or more of a projector, a lighting system, a gobo lighting system, a special effects system, a prop, a decoration, or a furnishing. 
Respectfully, the Examiner disagrees because Huang, see at least [0031], [0041]-[0046], teaches 
For at least these reasons the applicant’s arguments and assertions are not convincing and the rejections should be maintained.

Regarding claim 21, applicant asserts (Remarks, pg. 16) that Falconer also fails to teach or suggest a system controller configured to determine a transition to a second state associated with the target. 
Respectfully, the Examiner disagrees because Falconer, see at least Figs. 3 – 4a and 4b and [0096] teaching: “…tracking at least one eye of a viewer in the viewing area to the second viewing location” and per at least [0020]-[0024], [0041]-[0043] and [0059]-[0060] the process of identifying an individual (e.g. via facial recognition) and tracking the individual’s movement is repeated for all viewing areas and locations; state information may include user’s presence in a viewing zone; tracking user from one location to another is a determined transition from one state to a second state and Facloner’s system controller is configured to make this determination. 
For at least these reasons the applicant’s arguments and assertions are not convincing and the rejections should be maintained.

Regarding claim 28, Applicant's arguments (Remarks, pgs. 17-18) have been fully considered but are moot in view of the new grounds of rejection provided in this Office Action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Specification, at least at [00136] discloses: “If the sensing system 154 detects that the shopper is approaching the children's clothing section, that viewer identity and location information is transmitted to the system controller 152, which updates the stored state of the shopper to state 502, which corresponds to a "Kid" state. This "Kid" state indicates that the MV system 100 has tentatively concluded, e.g., from sensor inputs and predictive algorithms, that the viewer is likely to be a child and therefore assigns versions of content suitable for and targeted to children”. 
        2 The plain meaning for "commercial establishment" according to 17 USC § 119(d)(12): https://uscode.house.gov/ 
        An “establishment” is a store, shop, or any similar place of business open to the general public for the primary purpose of selling goods or services in which the majority of the gross square feet of space that is nonresidential is used for that purpose, and in which nondramatic musical works are performed publicly.
        (12) The term “commercial establishment”—
        (A) means an "establishment" used for commercial purposes, such as ...any other establishment with a common business area; and (B)does not include a multi-unit permanent or temporary dwelling where private home viewing occurs, such as a hotel, dormitory, hospital, apartment, condominium, or prison.”
        3 Applicant’s Specification, at least at [00136] discloses: “If the sensing system 154 detects that the shopper is approaching the children's clothing section, that viewer identity and location information is transmitted to the system controller 152, which updates the stored state of the shopper to state 502, which corresponds to a "Kid" state. This "Kid" state indicates that the MV system 100 has tentatively concluded, e.g., from sensor inputs and predictive algorithms, that the viewer is likely to be a child and therefore assigns versions of content suitable for and targeted to children”.
        4 The plain meaning for "commercial establishment" according to 17 USC § 119(d)(12): https://uscode.house.gov/ 
        An “establishment” is a store, shop, or any similar place of business open to the general public for the primary purpose of selling goods or services in which the majority of the gross square feet of space that is nonresidential is used for that purpose, and in which nondramatic musical works are performed publicly.
        (12) The term “commercial establishment”—
        (A) means an "establishment" used for commercial purposes, such as ...any other establishment with a common business area; and (B)does not include a multi-unit permanent or temporary dwelling where private home viewing occurs, such as a hotel, dormitory, hospital, apartment, condominium, or prison.”